EXHIBIT 10.1

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of April 1,
2003 by and between Senetek PLC, a company organized under the laws of England
(the “Company”), and Wade H. Nichols (the “Employee”), with reference to the
following facts:

 

RECITALS:

 

The Company desires to employ the Employee and the Employee desires to be
employed by the Company upon the terms of this Agreement. In consideration of
the mutual covenants herein set forth, the parties agree as follows:

 

1. Employment: The Company hereby employs the Employee and the Employee hereby
accepts employment by the Company as the Company’s General Counsel and Executive
Vice President Corporate Development or in such other capacities consistent with
the Employee’s experience and competencies and of a level at least comparable to
the positions specified above as may be assigned to the Employee by the Chief
Executive Officer of the Company.

 

2. Duties and Powers: The Employee agrees to devote his full business time,
attention, energies and abilities to the proper management and conduct of the
Company’s business, provided that, subject to Section 7.3, the Employee may
serve on the Board of Directors, advisory committee of for-profit or
not-for-profit business organizations at any one time during the Term subject to
Board, such approval not to be unreasonably withheld, provided, further, that
such service does not interfere with or detract from the Employee’s services on
behalf of the Company. The Employee cannot serve on the board or advisory
committee of a competing company. The Employee shall have full power and
authority, subject to the

 

1



--------------------------------------------------------------------------------

By-laws of the Company and the direction of the Chief Executive Officer and the
Board of Directors of the Company (the “Board”), generally to manage, administer
and conduct the business and affairs of the Company within the Employee’s area
of responsibility, and shall have such other duties, powers and authority as are
prescribed by the Chief Executive Officer, the By-laws of the Company and the
Board . During seventy (70) percent of each year during the Term the Employee
shall be based in an owned or leased residence in the Napa, California area, and
during the balance of each such year the Employee shall be based in his current
residence in Sagaponack, New York, in each case subject to business travel. The
Employee shall relocate to the Napa, California area promptly following the
Commencement Date (as defined in Section 3) and shall initially reside in hotel
accommodations. The Company shall pay airfare and expenses for not more than two
(2) round-trips by the Employee’s wife to search for a residence and not more
than six (6) one-way airfares per calendar year for the Employee’s wife to
travel between such California and New York residences to maintain the same. The
Company shall not be responsible for any expenses of leasing or financing the
purchase of a Napa area residence. However, once such residence is acquired the
Company shall reimburse the Employee’s reasonable expenses of moving household
effects of the Employee from Long Island, New York to such residence in the
Napa, California area in accordance with the Company’s ordinary moving expense
reimbursement policies. Should this employment contract not be extended at the
end of two years or if the employee is terminated without cause, the company
shall reimburse the employee’s reasonable expenses of moving household effects
of the employee from Napa, California to such residence selected by employee in
accordance with the Company’s ordinary moving expense reimbursement policies but
in an amount not greater than what was paid on the move out to Napa, California.

 

3. Term: The term of employment of the Employee by the Company pursuant to this
Agreement (the “Term”) shall commence on March 1, 2003 (the “Commencement Date”)
and shall continue until

 

2



--------------------------------------------------------------------------------

the second anniversary of the Commencement Date, unless the Employee’s
employment is sooner terminated in accordance with Section 5 or 6. Should the
Employee continue in the employ of the Company following the expiration of the
Term, such employment shall be on all of the terms and conditions of this
Agreement except that the same shall be terminable by the Employee or the
Company upon sixty (60) days notice.

 

4. Compensation: The Company hereby agrees to pay to the Employee an annual
salary initially of $243,000. The Employee’s salary shall be subject to periodic
increase from time to time in the discretion of the Chief Executive Officer and
the Compensation Committee of the Board. Such salary, as the same may be
increased from time to time, shall not be reduced. Such salary shall be payable
in installments according to the Company’s regular payroll practice, subject to
withholding and social security, unemployment and other taxes; provided that if
the Employee’s employment terminates on any date other than on the last day of a
pay period, then the compensation payable pursuant to this Section 4 for the pay
period during which employment terminated shall be prorated.

 

5. Other Benefits

 

5.1 Management Bonus Plan: Commencing with calendar year 2003, the Employee
shall be eligible to participate in a Management Bonus Plan to be developed and
administered by the Compensation Committee of the Board pursuant to which, for
each calendar year, participants may earn, based on Company and individual
performance, up to a predetermined amount of a bonus fund measured by the extent
to which the Company’s performance achieves objective financial performance
criteria, all as determined by the Compensation Committee, such bonus to be
payable in cash and/or shares of the Company’s stock, all as determined by the
Compensation Committee. In recognition of

 

3



--------------------------------------------------------------------------------

Employee’s services as a consultant, the Employee’s bonus for 2003 shall be
calculated as if the Employee had commenced service effective January 1, 2003,
and shall not be prorated.

 

5.2 Vacation: The Employee shall accrue and be entitled to take three (3) weeks
of paid vacation in each calendar year during the term. Upon any termination of
the Employee’s employment, the Employee shall be entitled to be paid for any
accrued but unused vacation.

 

5.3 Expenses: The Company shall reimburse the Employee for reasonable travel,
entertainment and other business expenses incurred in connection with the
performance of his duties hereunder, in accordance with the policy of the
Company with respect thereto.

 

5.4 Employee Benefit Plans: The Employee shall be entitled to participate, on
the same terms as other employees of the Company of the Employee’s level, in any
medical, dental or other health plan, pension plan, profit-sharing plan, and
life or disability insurance plan that the Company may from time to time adopt
or maintain, any of which may be changed, terminated or eliminated by the
Company at any time in its exclusive discretion.

 

5.5 Car Allowance: Employee shall be entitled to a car allowance in the gross
amount of $600.00 per month.

 

5.6 Stock Options: The Chief Executive Officer shall recommend to the
Compensation Committee of the Board that promptly after the date hereof and
prior to the Commencement Date the Employee be granted (subject to invalidation
if the Employee fails to commence employment) stock options to purchase 150,000
American Depositary Shares representing Common Stock of the Company

 

4



--------------------------------------------------------------------------------

at an exercise price equal to the market price of the American Depositary Shares
on the date of grant pursuant to the Company’s Stock Option Scheme 1. In
addition, during the Term the Employee shall be considered for grants of stock
options from time to time pursuant to the Company’s Stock Option Scheme 1, or
such other stock option plan for executives of the Company as may succeed it,
the grant of any such stock options and the terms thereof to be solely within
the discretion of the Chief Executive Officer and the Compensation Committee.

 

6. Termination

 

6.1 By the Company for Cause: The Company may terminate this Agreement and the
Employee’s employment for cause, effective immediately on the day it gives
notice of such termination to the Employee. “Cause” for this purpose shall be
defined as insobriety; conviction of a misdemeanor involving moral turpitude or
a felony; illegal business practices in connection with the Company’s business;
misappropriation of the Company’s assets; willful violation of Company policies;
excessive absence of the Employee from his employment during usual working hours
for reasons other than vacation, disability or sickness; or any material breach
by the Employee of any term or provision of this Agreement including without
limitation any failure to perform his duties hereunder in accordance with the
directions of the CEO. On such termination for cause, the Employee shall be
entitled only to his compensation hereunder to the date of such termination, and
shall not be entitled to any other compensation, including, without limitation,
any severance compensation.

 

6.2 Disability: If the Employee becomes unable fully to perform the Employee’s
duties hereunder because of legal disability (including an injunction or similar
order or decree of a court of competent jurisdiction preventing or substantially
impairing the performance of his duties hereunder),

 

5



--------------------------------------------------------------------------------

the Company may terminate this Agreement by written notice to the Employee
effective on the date stated in the notice. In addition, except as otherwise
required by applicable law, if the Employee becomes unable fully to perform the
Employee’s duties hereunder because of physical or mental injury or illness and
such inability continues for a period of six consecutive months or eight months
in any twelve month period, the Company may terminate this Agreement by written
notice to the Employee effective at the end of such six month or twelve month
period, and the Employee shall not be entitled to any compensation or other
payment after the effective date of such notice, provided that Employee shall be
entitled to disability benefits under any Company-provided disability benefit
plan.

 

6.3 Death: In the event of the Employee’s death during the term of this
Agreement, this Agreement shall automatically terminate on the date of death,
and the Employee’s legal representative shall be entitled to receive payment of
the Employee’s compensation hereunder to the date of the Employee’s death, and
shall not be entitled to any other compensation or payment, provided, however,
that Employee’s designated beneficiary shall be entitled to death benefits under
any Company-provided life insurance plan or program in which the Employee
participated on the date of death.

 

6.4 Other Termination: The Company reserves the full right and authority to
terminate the Employee’s employment otherwise than as provided in Section 6.1,
6.2 or 6.3, for any reason or without reason. The Employee also reserves the
full right and authority to terminate the Employee’s employment in the event of
a material breach by the Company of the terms of this Agreement, provided (A)
that the Employee shall give the Company fifteen days’ prior written notice of
such breach and the Company shall have the right to cure such breach during such
period or (B) in the event that the Compensation Committee of the Board shall
not approve and implement the recommendations of management referred to in the
first two sentences of Section 5.6. If the Company or the Employee so

 

6



--------------------------------------------------------------------------------

terminates the Employee’s employment, the Employee shall be entitled to receive
(subject to compliance with the terms of Section 7) continued payment of the
Employee’s compensation under Section 4, at the rate in effect on the date of
termination, for a period of the balance of the contract provided that there is
at least twelve months remaining on the employee’s contract. If the remaining
time period is less than 12 months then payment shall be six months, in lieu of
any and all other benefits provided under this Agreement other than as provided
in any benefit plans of the Company in which the Employee then participates.
Provided that the Company complies with its obligations of timely payment of
compensation as set forth herein, the Employee hereby waives, to the fullest
extent permitted by law, any and all other claims or causes of action, whether
statutory, contractual, tortuous or other, based upon arising out of such
termination of employment. If employee tenders his resignation on his own
accord, the Company shall not have any obligation with respect to future
payments.

 

6.5 Merger; Sale of Assets: This Agreement shall not be terminated by any
reorganization, merger or consolidation of the Company, any sale of all of
substantially all of the assets of the Company, or the adoption by the
stockholders of the Company of a plan relating to the liquidation or dissolution
of the Company in connection with any such other transaction (collectively, a
“Corporate Event”), if a surviving or resulting corporation or other entity or
person continues (or resumes after a period of not more than sixty days) the
business of the Company. In any such event, if the business of the Company is so
continued or so resumed, this Agreement shall be binding on and shall inure to
the benefit of the corporation or other entity or person surviving or resulting
or to which such assets shall have been transferred, and the Employee shall be
assigned duties with respect to that part or division of such corporation or
other entity or person that continues the business of the Company that are
comparable to the Employee’s duties with respect to the Company immediately
prior to such

 

7



--------------------------------------------------------------------------------

transaction. If, in any such event, the business of the Company is not so
continued or so resumed, or the Employee is not assigned duties comparable to
the Employee’s duties immediately prior to such transaction, such event shall be
deemed to constitute termination pursuant to Section 6.4, except as otherwise
provided in Section 6.6.

 

6.6 Hostile Change of Control: In the event of (a) any Corporate Transaction
following which those persons who were stockholders of the Company immediately
prior to such Corporate Transaction hold less than a majority of the voting
power of the surviving or resulting corporation or other legal entity, or (b)
any acquisition by any individual or group acting in concert of a controlling
bloc of the voting securities of the Company, or (c) any change in the Board
such that a majority of the members have served less than twelve months and were
not elected or nominated for election by a majority of members who have served
for at least twelve months, then unless any such event described in clause (a),
(b) or (c) was approved in advance by a majority of members of the Board of
Directors who have served for at least twelve months or were elected or
nominated for election by a majority of members who have served for at least
twelve months, if within twelve months after such event the Employee’s
employment is terminated as provided in Section 6.4, then in lieu of the
severance provided for in Section 6.4, the Company shall pay to the Employee in
a lump sum an amount equal to the lesser of (i) two times the sum of the
Employee’s compensation during the calendar year of the Term in which the
Employee received the highest total cash compensation, or (ii) the maximum
amount that could be paid to the Employee without causing any payments made to
the Employee with respect to such event to constitute an “excess parachute
payment” as such term is defined in Section 280G(b)(1) of the Internal Revenue
Code or any successor provision thereof.

 

7. Trade Secrets. Patents. Competition. Etc.

 

8



--------------------------------------------------------------------------------

7.1 Trade Secrets: The Employee acknowledges that as an officer and employee of
the Company he has had and will have access to and has and will become
acquainted with various trade secrets and other proprietary and confidential
information of the Company (the “Trade Secrets”), which may consist of, among
other things, designs, equipment, devices, patterns electronically recordable
data or concepts, computer programs, software and hardware, software and
hardware enhancements, modifications and improvements, secret inventions,
processes, compilations of information, books, papers, records and
specifications, names, buying habits and practices of customers or potential
customers of the Company, marketing methods, operating practices and related
data, names of vendors and suppliers, costs of materials, prices the Company
obtains or has obtained or at which it sells or has sold its products or
services, manufacturing and sales costs, lists or other written records used in
the Company’s business, compensation paid to Company employees and consultants
and other terms of employment, all of which are owned by the Company and are
regularly used or contemplated to be used in the business of the Company.

 

The Employee agrees that he will not at any time, whether during or subsequent
to the term of his employment by the Company, without the specific written
consent of the Company in the particular case, directly or indirectly use,
disclose or communicate to any person or entity any Trade Secrets, for any
purpose, except such as have been publicly disclosed through no act or omission
of the Employee. The Employee further acknowledges and agrees that this Section
7 prohibits and precludes any use of Trade Secrets by him or by any person
obtaining any Trade Secrets directly or indirectly from him in competition with
the Company.

 

The Employee further agrees that all written materials, including without
limitation files,

 

9



--------------------------------------------------------------------------------

records, documents, drawings and specifications, and all equipment and devices
and all other items relating to the business of the Company, whether prepared by
or with the assistance of the Employee or otherwise coming into his possession,
control or knowledge, are and shall remain the exclusive property of the Company
and shall not be removed from the premises of the Company under any
circumstances. On termination of his employment with the Company for any reason,
the Employee agrees to deliver promptly to the Company all of the foregoing
which are or have been in his possession or under his control.

 

7.2 Inventions, Designs and Patents: The Employee agrees that he will promptly
and fully inform and disclose to the Company all inventions, designs,
improvements and discoveries which he conceives, alone or together with others,
during the term of this Agreement which relate to the existing or contemplated
business of the Company (“Inventions”). All Inventions are and shall remain the
exclusive property of the Company. The Employee agrees to assist the Company to
obtain any and all patents, trademarks, service marks and copyrights relating to
Inventions and to execute all documents and do all things necessary to obtain
letters patent and trademark, service mark and copyright registrations, to vest
the Company with full and exclusive title to each Invention, all as and to the
extent the Company may request.

 

Notwithstanding the foregoing provisions of this Section 7.2, this Section 7.2
shall not apply to an Invention developed entirely on the Employee’s own time
without using the Company’s equipment, supplies, facilities, or trade secret
information except for those Inventions that result from any work performed by
the Employee for the Company. The Employee acknowledges that this paragraph
constitutes the notification contemplated by California Labor Code section 2872.

 

10



--------------------------------------------------------------------------------

7.3 Competition and Solicitation: The Employee agrees that the Employee will not
at any time during employment by the Company directly or indirectly own other
than a passive investment interest in, or be connected as an officer, employee,
agent, independent contractor, consultant, partner, shareholder or principal
with, any corporation, partnership, proprietorship, association, or other entity
or person engaged in developing, producing, designing, providing, soliciting
orders for, selling, distributing or marketing products or services that
directly or indirectly compete with the Company’s products, services or
business.

 

The Employee further agrees that the Employee will not at any time during
employment by the Company and for a period of one year following termination
(voluntary or involuntary, whether or not for cause) of the Employee’s
employment with the Company, directly or indirectly, and whether or not for
compensation, interfere with the business of the Company in any manner,
including, without limitation (a) by diverting or attempting to divert from the
Company any business in which the Company is engaged or contemplates engaging,
or (b) by inducing any employee of the Company to leave the Company’s employ or
any consultant or other independent contractor for the Company to change or
terminate any relationship between that person and the Company.

 

7.4 Injunctive Relief: The Employee acknowledges and agrees that failure to
perform any of the Employee’s covenants in this Section 7 would cause
irreparable injury to the Company and cause damages to the Company which would
be difficult or impossible to quantify or redress with money damages.
Accordingly, without limiting any remedies that may be available with respect to
any breach of this Agreement, upon a showing by the Company of a breach or
threatened breach of this Section 7 by the Employee, the Employee consents to
the entry of an injunction to restrain any breach of this Section 7.

 

11



--------------------------------------------------------------------------------

7.5 Infringement: The Employee represents and warrants that the Employee does
not possess and will not knowingly use, in connection with the Employee’s
employment by the Company, any trade secrets or other confidential or
proprietary information or intellectual property in which any other person has
any right, title or interest and that the Employee’s employment by the Company
as contemplated hereby will not infringe or violate the rights of any other
corporation, partnership, firm, proprietorship, association or other person.

 

7.6. Survival: The representations, warranties and agreements in this Section 7
shall survive any cancellation, termination, rescission or expiration of this
Agreement and any termination of the Employee’s employment with the Company.

 

8. Severability: The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision
hereof.

 

9. Notices: Except as otherwise specifically provided herein, any notice,
consent, demand or other communication to be given under or in connection with
this Agreement shall be in writing and shall be deemed duly given on the date
delivered personally or transmitted by facsimile transmission, or one day after
being deposited with Federal Express or other nationally recognized delivery
service for overnight delivery, or three days after being mailed by first class
mail, charges or postage prepaid, properly addressed, if to the Company, at its
principal office, and, if to the Employee, at his address set forth following
his signature below. Either party may change such address from time to time by
notice to the other.

 

12



--------------------------------------------------------------------------------

10. Governing Law: This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of California.

 

11. Assignment: Except as otherwise specifically provided herein, neither party
shall assign this Agreement or any rights hereunder without the consent of the
other party, and any attempted or purported assignment without such consent
shall be void; provided that the Employee’s consent shall not be required hereby
for any of the transactions to which Section 6.5 hereof refers. This Agreement
shall otherwise bind and inure to the benefit of the parties hereto and their
respective successors, assigns, heirs, legatees, devisees, executors,
administrators and legal representatives.

 

12. Entire Agreement: This Agreement contains the entire agreement of the
parties and supersedes all prior or contemporaneous negotiations,
correspondence, understandings and agreements between the parties regarding the
subject matter of this Agreement. This Agreement may not be amended or modified
except in writing signed by both parties and supported by new consideration.

 

13. Upon execution of this agreement the employee shall tender his resignation
from Senetek PLC’s Board of Directors effective immediately.

 

IN WITNESS WHEREOF, this Agreement has been duly executed by or on behalf of the
parties hereto as of the date first above written.

 

Senetek PLC

By

 

 

--------------------------------------------------------------------------------

   

Frank J. Massino

Chairman & CEO

     

--------------------------------------------------------------------------------

   

Wade H. Nichols

P.O. Box 751

Sagaponack, New York 11962

 

13